DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 11-12 are amended.
Claims 9-10, 13-16 are cancelled.
Allowable Subject Matter
Claims 1-8, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Huang  (US Pub 2021/0192092) discloses a display device comprising (see fig. 1;  display apparatus 10): a display panel, comprising a gate driving circuit and a source driving circuit (see fig. 1; display panel 100; par 0038; discloses a display panel 100 includes a displaying region 118 and a fan out region 116, a plurality of source driving chips 112 and a plurality of gate driving chips 114 are disposed on the fan out region of different side of the display panel 100 respectively); a horizontal direction circuit board (XB board) (see fig. 1; printed circuit board 110), comprising a driving circuit board assembly, wherein the driving circuit board assembly comprises a display control circuit and a first connector, the see par 0038; discloses a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 125 connected to the system circuit board 120; a plurality of signals such as the Red/Green/Blue compressing signals and the control signal provided by the system circuit board 120 are transmitted to the timing controller through the connector 115, and further processed by the timing controller then transmitted to the display panel 100 through the plurality of source driving chips 112 and the plurality of gate driving chips 114 respectively), and the first connector comprises voltage supplying pins, point-to-point (P2P) interface pins and serial peripheral interface (SPI) pins (see par 0039; discloses a display apparatus 20 comprises a control module 125 configured to provide a power supply signal V1 and a plurality of control signals (A, B, C, and D) to determine the operation of the control module 125 in a first operation mode or a second operation mode according to a matching signal provided by the system circuit board transmitted to the printed circuit board); and a system board, comprising a system-on-chip and a second connector electrically connected with the system-on-chip, wherein the second connector is electrically connected with the first connector through a connecting member (see fig. 1; system circuit board 120; control module 125; see par 0038; discloses a display apparatus 10 comprises a system circuit board 120 having a control module 125, a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 115 connected to the system circuit board 120); 
Huang alone or in combination with other prior art of record fails to disclose the P2P interface pins comprise at least one clock training pin for clock training and P2P data interface pins; wherein the system-on-chip is configured for acquiring a type identification signal transmitted by at least one designated pin of the first connector and the connecting member from the driving circuit board assembly after booting, identifying a P2P interface type according to the type identification signal and thereby selecting a corresponding training mode in the system-on-chip to make an action of clock training, and further transmitting corresponding P2P data with a correct data format to the source driving circuit via the connecting member and the P2P data interface pins of the first connector according to the P2P interface type after the clock training is successful: wherein the at least one designated pin of the first connector is at least one P2P type selection pin of the first connector, Inter-Integrated Circuit interface pins of the first connector, or the serial peripheral interface pins of the first connector: wherein the P2P interface type is corresponding to one of P2P interface protocols and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Huang to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2-8 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 11, Huang (US Pub 2021/0192092) discloses a display apparatus with control module configured to provide power supply signal and a plurality of control signal (see abstract); However Huang alone or in combination with other prior art of record fails to disclose an interface type selection method of a display Huang to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 11 is allowed.

With respect to claim 12, Huang (US Pub 2021/0192092) discloses a display apparatus with control module configured to provide power supply signal and a plurality of control signal (see abstract); However Huang alone or in combination with other prior art of record fails to disclose an interface type selection method of a display device, comprising: acquiring a type identification signal and identifying a P2P interface Huang to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 12 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624